Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO

Registration rights agreement

 

THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of June 15, 2018, by and between PeerStream, Inc. (f/k/a
Snap Interactive, Inc.), a Delaware corporation (the “Company”), and Clifford
Lerner (the “Holder”).

 

RECITALS

 

A. On October 7, 2016, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”), dated September 13, 2016, by and among the Company, SAVM
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
the Company (“Merger Sub”), A.V.M. Software, Inc. (d/b/a Paltalk), a New York
corporation (“AVM”), and Jason Katz, as the AVM Representative, Merger Sub
merged with and into AVM, with AVM surviving as a wholly owned subsidiary of the
Company (the “Merger”). In connection with the Merger, the Company and the
Holder entered into a Registration Rights Agreement, dated October 7, 2016 (the
“Registration Rights Agreement”), pursuant to which the Holder was granted
certain demand and “piggy-back” registration rights with respect to his shares
of the Company’s common stock.

 

B. The parties hereto desire to amend the Registration Rights Agreement to
provide that the Holder may only exercise his demand registration rights
thereunder if the demand registration will take the form of a firm commitment
underwritten public offering.

 

NOW, THEREFORE, in consideration of the recitals, the mutual promises, and
agreements herein contained and other good and valuable consideration, receipt
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.1 Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the respective meanings given to such terms in the Registration Rights
Agreement.

 

2.1 Amendments to the Registration Rights Agreement. Section 2(f) of the
Registration Rights Agreement is hereby amended and restated in its entirety as
follows:

 

(f) Underwritten Offering. Notwithstanding anything herein to the contrary, any
Demand Registration under Section 2 of this Agreement must be for a firm
commitment underwritten public offering and must be managed by an Underwriter or
Underwriters of recognized national standing and selected by the Company in its
sole discretion. For the avoidance of doubt, the Company shall not be deemed to
have breached its obligations to effect a Demand Registration pursuant to this
Section 2 if, after using commercially reasonably efforts, the Company is unable
to engage, on customary industry terms, an Underwriter for the Demand
Registration specified in the Holder’s Demand Registration notice.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
to Registration Rights Agreement as of the day and year first above written.

 

  PEERSTREAM, INC.   (f/k/a Snap interactive, inc.)         By: /s/ Alexander H.
Harrington   Name: Alex Harrington   Title: Chief Executive Officer        
HOLDER         By: /s/ Cliff Lerner   Name: Clifford Lerner

 

Signature Page to

Amendment No. 1 to Registration Rights Agreement

 



 

